Citation Nr: 0822177	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-06 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cold injury, bilateral 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2004, a 
statement of the case was issued in January 2005, and a 
substantive appeal was received in March 2005.   

In October 2006, the veteran requested a hearing before the 
Board.  He then apparently requested a hearing before the RO.  
It was not clear whether the request for an RO hearing was in 
addition to the Board hearing, or in lieu of the Board 
hearing.  In any case, the veteran failed to report for his 
October 2007 RO hearing.  The Board made attempts to contact 
the veteran regarding his Board hearing request.  Instead, 
the veteran contacted the Board in May 2008 and stated that 
he no longer wished to have a Board hearing; and that he 
wanted his Board hearing cancelled.  


FINDING OF FACT

There is no medical diagnosis of current chronic cold 
injuries to the veteran's feet.  


CONCLUSION OF LAW

Cold injuries to the veteran's feet were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated December 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, the RO provided the veteran with a March 
2006 correspondence that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
physical examination in June 2005, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show no findings 
attributed to cold injuries.  The Board notes that a 
September 1978 treatment note reflects that the veteran 
sustained trauma to his left foot when he fell down a ladder.  
The veteran reported some pain when ambulating; but said that 
the injury was not severe.  He was assessed with a benign 
exam of the left foot.  There were no further treatment 
records regarding the injury.  The veteran's July 1980 
separation examination showed mild pes planus; but no cold 
injuries of the feet.  

Moreover, post service medical records fail to provide any 
findings attributed to cold injuries of the feet.  The 
veteran underwent an x-ray of the left foot in September 
1996.  It showed soft tissue swelling on the plantar aspect 
of the foot in the metatarsal region.  Otherwise, it was an 
unremarkable study with no fracture or dislocation 
appreciated.

The veteran underwent a podiatry consultation in February 
2005.  He reported that his feet swell and that his calluses 
hurt.  He also reported ankle pain.  Upon examination, the 
veteran had thickened, discolored nails; diffuse callous sub 
5th bilateral, prominence noted at styloid process bilateral; 
and dorsum at met-cuneiform joint bilateral (right greater 
than left).  He was diagnosed with callous sub 5th, and 
onychomycosis.  

The veteran underwent a VA examination in June 2005.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The veteran reported a past medical history 
that included gout.  Upon examination, the examiner noted a 
small callus on the lateral plantar surface of the left foot.  
He did not have any objective evidence of pain at rest or 
manipulation or rigidity or spasm or circulatory disturbance.  
There was no swelling or loss of strength.  On the right 
foot, the examiner had a very mid hallux valgus deformity.   

The Board notes that the veteran has never been diagnosed 
with any cold injuries of the feet.  In order to prevail on 
the issue of service connection on the merits, there must be 
medical evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Board notes that the veteran does have various diagnoses 
of the feet (calluses, onychomycosis, very mid hallux valgus 
deformity); however, none of these have been found to be cold 
injuries.  Moreover, the Board notes that even if they were 
cold injuries, there is no evidence in the service medical 
records to which they could possibly be linked.  The Board 
finds that without any evidence of cold injuries in the 
service medical records; without a current diagnosis of cold 
injuries; and without a possible nexus opinion; the 
preponderance of the evidence weighs against the claim.  The 
Board has considered the veteran's statements, but the Board 
views the veteran's assertions regarding cold injury to the 
feet to be inconsistent with the service medical records.  
Such records show that the veteran presented for treatment on 
numerous occasions for a variety of medical complaints.  
However, he did not report any cold injury to the feet.  The 
Board believes it reasonable to assume that the veteran would 
have reported such cold injury complaints during service 
since he did not hesitate to report other unrelated problems.  
His current assertions are of diminished credibility in view 
of the overall record. 

Finally, the Board acknowledges the article that the veteran 
submitted by Dr. J.J. regarding the nature of cold injuries.  
The article is general in nature and is not specific to this 
veteran.  The Board recognizes that cold injuries do exist; 
however, there is no evidence that cold injuries have been 
incurred by this particular veteran.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for entitlement to service connection for cold 
injuries, bilateral feet must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


